 



Exhibit 10(ss)
SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NAMED EXECUTIVE OFFICERS
(AS OF JULY 3, 2005)
The following summarizes the current cash compensation and benefits received by
the Company’s Chief Executive Officer and its other four most highly compensated
executive officers as of the end of fiscal year 2005 (other than Thomas
Lankford, who resigned from his executive officer position effective July 2,
2005) (the “Named Executive Officers”). It is intended to be a summary of
existing oral, at will arrangements, and in no way is intended to provide any
additional rights to any of the Named Executive Officers.
The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation and Stock Option Committee of the Board (the
“Committee”) reviews and determines the salaries that are paid to the Company’s
executive officers, including the Named Executive Officers. The current salaries
of the Named Executive Officers are as follows:

         
Richard J. Schnieders
       
Chairman of the Board, Chief Executive Officer and President
  $ 1,050,000  
 
       
John K. Stubblefield, Jr.
       
Executive Vice President, Finance and Chief Financial Officer
  $ 570,000  
 
       
Larry J. Accardi
       
Executive Vice President, Contract Sales; and
       
  President, Specialty Distribution Companies
  $ 540,000  
 
       
Kenneth F. Spitler
       
Executive Vice President; and
       
  President of North American Foodservice Operations
  $ 540,000  

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans and agreements are filed as exhibits to the Company’s
Exchange Act filings. Information regarding these plans and agreements, as well
as compensation paid or earned during fiscal 2005, will be included in the
Company’s 2005 Proxy Statement.
Management Incentive Plan
The Named Executive Officers are eligible to receive an annual incentive bonus
under the SYSCO Corporation Management Incentive Plan (the “MIP”).

1



--------------------------------------------------------------------------------



 



Supplemental Performance-Based Bonus Plan for Chief Executive Officer
Mr. Schnieders is eligible to participate in a Supplemental Performance-Based
Bonus Plan which may result in an upward or downward adjustment to the amount of
any annual incentive bonus earned under the MIP.
Stock Election and Matching Grant
Participants in the 2000 MIP, including the Named Executive Officers, may
voluntarily elect to receive up to 40% of their annual incentive bonus in the
form of SYSCO Common Stock, based on a per-share price equal to the closing
price on the New York Stock Exchange of SYSCO Common Stock on the last trading
day of the fiscal year for which the MIP bonus is calculated. If such election
is made, the participant is awarded additional matching shares on the basis of
one additional share for each two shares received in accordance with the
foregoing calculation.
Participants who elect to receive a portion of their bonus in Common Stock in
lieu of cash and receive additional matching shares are entitled to receive
additional cash equal to the product of:

  •   the value of such matching shares received by the participant (based on
the closing price of such shares on the last trading day of the fiscal year),
and     •   the effective tax rate applicable to SYSCO.

Deferred Compensation Election
MIP participants, including the Named Executive Officers, may defer up to 40% of
their annual incentive bonus (without considering any election to receive a
portion of the bonus in stock) under the Executive Deferred Compensation Plan
(“EDCP”). They may also elect to defer all or a portion of their salary under
the EDCP. For deferrals of up to 20% of the annual incentive bonus, the EDCP
provides for SYSCO to credit the participant’s deferred compensation account in
an amount equal to 50% of the amount deferred.
Stock Options
The Named Executive Officers are eligible to receive options under SYSCO’s stock
option plans, including the 2004 Stock Option Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
Long-Term Incentive Cash Plan
The Named Executive Officers are eligible to participate in the SYSCO
Corporation 2004 Long-Term Incentive Cash Plan.

2



--------------------------------------------------------------------------------



 



Supplemental Executive Retirement Plan
MIP participants, including the Named Executive Officers, are also eligible to
participate in a Supplemental Executive Retirement Plan (the “SERP”).
Severance Agreements
The Named Executive Officers have Severance Agreements with the Company.
Other Benefits
The Named Executive Officers also participate in SYSCO’s regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability coverage.

3